           Case 1:20-cv-01066-VSB Document 11 Filed 05/11/20 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
                                                          :
RICHARD BAEZ,                                             :                         5/11/2020
                                                          :
                                         Plaintiff,       :
                                                          :        20-CV-1066 (VSB)
                           -against-                      :
                                                          :              ORDER
RCO RESTORATION CORP.,                                    :
                                                          :
                                         Defendants. :
                                                          :
--------------------------------------------------------- X

VERNON S. BRODERICK, United States District Judge:

        On February 7, 2020, Plaintiff filed this action against Defendants Darwin Doe, William

Morocho, and RCO Restoration Corp. (Doc. 1.) Plaintiff obtained summonses on February 10,

2020. (Docs. 7–9.) To date, Plaintiff has not filed an affidavit of service or taken any other

action to prosecute this case. Accordingly, it is hereby:

        ORDERED that, no later than May 20, 2020, Plaintiff shall submit a letter of no more

than three (3) pages, supported by legal authority, demonstrating good cause as to why this case

should not be dismissed pursuant to Federal Rule of Civil Procedure 4(m). “Good cause is

generally found only in exceptional circumstances where the plaintiff’s failure to serve process

in a timely manner was the result of circumstances beyond its control.” E. Refractories Co. v.

Forty Eight Insulations, Inc., 187 F.R.D. 503, 505 (S.D.N.Y. 1999) (internal quotation marks

omitted). “District courts consider the diligence of plaintiff’s efforts to effect proper service and

any prejudice suffered by the defendant as a consequence of the delay.” Id. (internal quotation

marks omitted). “An attorney’s inadvertence, neglect, mistake or misplaced reliance does not

constitute good cause.” Howard v. Klynveld Peat Marwick Goerdeler, 977 F. Supp. 654, 658

(S.D.N.Y.1997) (citing McGregor v. United States, 933 F.2d 156, 160 (2d Cir.1991), aff’d, 173
          Case 1:20-cv-01066-VSB Document 11 Filed 05/11/20 Page 2 of 2


F.3d 844 (2d Cir.1999)). Plaintiff is warned that failure to submit a letter and to demonstrate

good cause for failure to serve Defendants within ninety days after the complaint was filed will

result in dismissal of this action.

SO ORDERED.

Dated:      May 11, 2020
            New York, New York                      ________________________________
                                                    VERNON S. BRODERICK
                                                    United States District Judge
